                                              Case 3:20-cv-00642-JD Document 34 Filed 12/14/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       TATYANA EVGENIEVNA                                 Case No. 20-cv-00642-JD
                                           DREVALEVA,
                                   8                      Plaintiff,                          ORDER DENYING MOTION TO
                                   9                                                          VACATE JUDGMENT
                                                    v.
                                  10                                                          Re: Dkt. No. 18
                                           LAUREL BEELER, et al.,
                                  11                      Defendants.
                                  12
Northern District of California
 United States District Court




                                  13             This is a case brought by pro se plaintiff Tatyana Drevaleva against Magistrate Judge
                                  14   Laurel Beeler (“in her individual capacity as a Magistrate Judge of the District Court for Northern
                                  15   California”) and the United States. Dkt. No. 1. Drevaleva states that she “is a plaintiff in Case
                                  16   No. 3:16-cv-07414-LB Drevaleva v. Alameda Health System et al.,” to which “Magistrate Judge
                                  17   Hon. Laurel Beeler was assigned.” Id. ¶ 5. Drevaleva’s complaint made allegations against Judge
                                  18   Beeler, all having to do with Judge Beeler’s rulings in and handling of the 16-cv-07414-LB case.
                                  19   Id. ¶¶ 12-20. The Court dismissed this case with prejudice and entered judgment against
                                  20   Drevaleva because the claims were barred by judicial immunity. Dkt. Nos. 15, 16.
                                  21             Drevaleva has filed a motion to vacate the judgment on the basis of an “inconsisten[cy]
                                  22   with the requirements of the Federal Tort Claims Act or 28 CFR Part 15.” Dkt. No. 18. 1
                                  23   Drevaleva says her suit was never presented to the “Attorney General of the U.S.A. or the U.S.
                                  24   Attorney for the Northern District of California to certify whether Ms. Beeler acted within the
                                  25   scope of her office” in connection with the claims made by Drevaleva in this case. Dkt. No. 18 at
                                  26   3-4.
                                  27

                                  28   1
                                           The motion for leave to file a motion to vacate the judgment, Dkt. No. 17, is granted.
                                            Case 3:20-cv-00642-JD Document 34 Filed 12/14/20 Page 2 of 2




                                   1          This misapprehends the certification requirement. “The Federal Employees Liability

                                   2   Reform and Tort Compensation Act, 28 U.S.C. § 2679 (the ‘Reform Act’), authorizes the Attorney

                                   3   General to certify that a United States employee was acting within the scope of his [or her]

                                   4   employment at the time of an incident which gave rise to a civil claim. 28 U.S.C. §§ 2679(d)(1)

                                   5   and (2). Once certification is given in a civil action, the Reform Act mandates both the

                                   6   substitution of the United States as the defendant, id., and, if initiated in state court, the removal of

                                   7   the action to the United States District Court. 28 U.S.C. § 2679(d)(2).” Meridian Intn’l. Logistics,

                                   8   Inc. v. United States, 939 F.2d 740, 743-44 (9th Cir. 1991); see also Osborn v. Haley, 549 U.S.

                                   9   225, 230 (2007) (“Upon the Attorney General’s certification, the employee is dismissed from the

                                  10   action, and the United States is substituted as a defendant in place of the employee.”).

                                  11          None of this is relevant here. Drevaleva filed this action in federal court, and named Judge

                                  12   Beeler and the United States as defendants. Dkt. No. 1. As explained in the dismissal order,
Northern District of California
 United States District Court




                                  13   Drevaleva’s complaints about Judge Beeler’s actions as presiding judge in the 16-cv-07414-LB

                                  14   case were barred as a matter of judicial immunity. Dkt. No. 15. This immunity bars not only

                                  15   Drevaleva’s claims against Judge Beeler, but also her FTCA claim against the United States. See

                                  16   28 U.S.C. § 2674 (“United States shall be entitled to assert any defense based upon judicial or

                                  17   legislative immunity which otherwise would have been available to the employee of the United

                                  18   States”). Consequently, the Court’s dismissal with prejudice of the FTCA claim on the basis of

                                  19   judicial immunity was entirely appropriate. See Sharma v. Stevas, 790 F.2d 1486 (9th Cir. 1986).

                                  20          The motion to vacate the judgment is denied. Dkt. No. 18. Drevaleva may not file any

                                  21   new motions in this closed case without express leave of Court. The Court issued a similar order

                                  22   previously, and Drevaleva is advised that failure to comply with it will result in the termination of

                                  23   ECF access.

                                  24          IT IS SO ORDERED.

                                  25   Dated: December 14, 2020

                                  26

                                  27
                                                                                                      JAMES DONATO
                                  28                                                                  United States District Judge
                                                                                           2
